No. 110,750

             IN THE COURT OF APPEALS OF THE STATE OF KANSAS

                                    STATE OF KANSAS,
                                        Appellee,

                                             v.

                                      WENDY HUFF,
                                       Appellant.


                              SYLLABUS BY THE COURT


1.
       According to the United States Supreme Court, with the exception of any prior
conviction, the Sixth Amendment to the United States Constitution requires any fact that
increases the penalty for a crime beyond the prescribed statutory maximum must be
submitted to a jury and proved beyond a reasonable doubt.


2.
       K.S.A. 21-4610(d)(l), which applies to restitution ordered as a condition of
probation, requires the district court to order the defendant to make reparation or
restitution to the aggrieved party for the damage or loss caused by the defendant's crime,
in an amount and manner determined by the court and to the person specified by the
court, unless the court finds compelling circumstances which would render a plan of
restitution unworkable.


3.
       In Kansas, restitution for a victim's damages or loss depends on the establishment
of a causal link between the defendant's unlawful conduct and the victim's damages.




                                             1
4.
       Although restitution is part of a defendant's sentence, because restitution ordered
as a condition of probation is limited to a victim's actual loss, it lacks a punitive element
and therefore is not punishment.


5.
       Because the key language in Apprendi v. New Jersey, 530 U.S. 466, 490, 120 S.
Ct. 2348, 147 L. Ed. 2d 435 (2000), refers to the requirement that any fact which
increases the maximum penalty for a crime be proven to a jury, and because restitution is
not a penalty, a defendant's Sixth Amendment rights are not violated when a district court
makes factual findings to impose a restitution requirement.


6.
       Restitution is required in every criminal case upon a finding of guilt. Because
there is no prescribed statutory maximum to the restitution amount which could increase
the maximum statutory penalty, restitution is not subject to Apprendi.


       Appeal from Saline District Court; PATRICK H. THOMPSON, judge. Opinion filed October 24,
2014. Affirmed.


       Christina M. Kerls, of Kansas Appellate Defender Office, for appellant.


       Ellen H. Mitchell, county attorney, and Derek Schmidt, attorney general, for appellee.


Before POWELL, P.J., MCANANY, J., and BUKATY, S.J.

       POWELL, J.: According to the United States Supreme Court, with the exception of
any prior conviction, the Sixth Amendment to the United States Constitution requires that
"any fact that increases the penalty for a crime beyond the prescribed statutory maximum
must be submitted to a jury, and proved beyond a reasonable doubt." Apprendi v. New


                                                   2
Jersey, 530 U.S. 466, 490, 120 S. Ct. 2348, 147 L. Ed. 2d 435 (2000). Wendy Huff
argues in the present appeal that the district court violated this directive when it imposed
restitution without requiring the State to prove to a jury whether her actions caused the
victim's damages. Because restitution is neither a penalty nor an increase in a defendant's
maximum sentence, we hold Apprendi is inapplicable to restitution and, therefore, affirm
the district court.


                           FACTUAL AND PROCEDURAL HISTORY


       In January 2010, Ankit Patel, Vice President of Diamond Saline, LLC, a Howard
Johnson Motel, hired Wendy Huff as a hotel manager. When Patel arrived at the hotel on
December 15, 2010, the motel doors were locked and he discovered that Huff had moved
out of her residence at the motel. Later that day, Patel discovered that Huff had
transferred $19,745.10 from the corporation's bank account to her personal bank account
and had attempted to transfer an additional $8,407.90, but those transactions had failed to
clear. Patel also learned there was $14,575.00 in cash missing and $2,224.31 worth of
supplies missing.


       Huff ultimately pled no contest in two cases. In the first, she pled to one count of
felony theft pursuant to K.S.A. 21-3701(b)(2), a severity level 7 nonperson felony, and in
the second, she pled to one count of giving a worthless check, a class A nonperson
misdemeanor. See K.S.A. 21-3707. In exchange, the State dismissed a number of other
charges. According to the language of the plea agreement, in the first case, Huff agreed
that "restitution will be determined by hearing to be scheduled after sentencing is
completed." In the second case, Huff agreed to be "responsible for full restitution."


       On April 15, 2013, the district court imposed an underlying sentence of 12 months'
imprisonment but granted probation for a term of 24 months. The court also imposed
restitution of $80 in the second case, as agreed by the parties, but noted that restitution in


                                              3
the first case would be decided on a later date. Huff subsequently filed a motion to bar
restitution pursuant to Apprendi, arguing restitution would increase her maximum
statutory sentence, thereby requiring restitution to be proven to a jury beyond a
reasonable doubt. The State filed a response, arguing Apprendi was not applicable to
restitution. The parties agreed to forego a hearing and submitted the issue of restitution to
the district court on their written arguments. On October 7, 2013, the district court
determined that Apprendi was not applicable and ordered Huff to pay $105,000 in
restitution.


       Huff timely appeals.


   DOES APPRENDI REQUIRE THE JURY TO MAKE THE FACTUAL DETERMINATION THAT
      THE DEFENDANT'S CRIMINAL CONDUCT CAUSED THE DAMAGES OR LOSS?



       Huff argues the district court violated her constitutional right to a jury trial under
Apprendi when it imposed restitution without requiring the State to prove to a jury that
her actions caused $105,000 in damages or loss. Conversely, the State argues Huff's plea
agreement bars her argument and Apprendi is inapplicable to restitution. Huff does not
challenge the district court's decision as to the amount of restitution to be paid.


Standard of review


       Whether the district court violated Huff's constitutional rights by ordering
restitution without a jury determination is a question of law over which we exercise
unlimited review. See State v. Tyler, 286 Kan. 1087, 1095-96, 191 P.3d 306 (2008).




                                              4
Analysis


       At the time Huff was sentenced, she was placed on probation. Because a defendant
is sentenced pursuant to the law in effect at the time the crime was committed, K.S.A. 21-
4610(d)(l), which applied to restitution ordered as a condition of probation, governed the
district court's authority to order restitution. See State v. Williams, 291 Kan. 554, 559,
244 P.3d 667 (2010). K.S.A. 21-4610(d)(1) provided in pertinent part:


       "[T]he court shall order the defendant to . . . [m]ake reparation or restitution to the
       aggrieved party for the damage or loss caused by the defendant's crime, in an amount and
       manner determined by the court and to the person specified by the court, unless the court
       finds compelling circumstances which would render a plan of restitution unworkable."


       In her brief, Huff correctly argues that the district court was required to make three
factual findings in order to impose restitution: (1) the causal link between the defendant's
crime and the victim's loss; (2) the amount of restitution; and (3) a determination of
whether the restitution plan was unworkable. See State v. Goeller, 276 Kan. 578, 580-81,
77 P.3d 1272 (2003) ("'[I]n Kansas, restitution for a victim's damages or loss depends on
the establishment of a causal link between the defendant's unlawful conduct and the
victim's damages.'" [quoting State v. Hunziker, 274 Kan. 655, Syl. ¶ 9, 56 P.3d 202
(2002)]); see also State v. Hall, 298 Kan. 978, 986, 319 P.3d 506 (2014) (restitution
amount can only be set by sentencing judge in open court with defendant present);
Goeller, 276 Kan. at 583 (restitution required unless court finds it unworkable). Huff
maintains that in light of Apprendi and the more recent case of Southern Union Co. v.
United States, 567 U.S. ___, 132 S. Ct. 2344, 183 L. Ed. 2d 318 (2012), the restitution
statute unconstitutionally permits an increase in her maximum sentence by allowing the
district court to make the necessary factual findings to impose restitution, which Huff




                                                     5
argues is impermissible and violates her Sixth Amendment right to a jury trial because
these factual findings must be proven beyond a reasonable doubt to a jury.


       The State responds with two lines of defense: First, because Huff agreed in her
plea agreement to pay restitution in an amount to be determined at a later hearing, her
challenge to the restitution order is barred; and second, relying principally on United
States v. Day, 700 F.3d 713, 732 (4th Cir. 2012), cert. denied 133 S. Ct. 2038 (2013),
because the restitution statute contains no prescribed maximum, Apprendi is inapplicable
to restitution. Huff acknowledges that a similar argument to hers was rejected in Day but
argues Day was wrongfully decided.


        First, we easily reject the State's argument that the plea agreement bars Huff's
challenge to the restitution order. Plea agreements are contracts between the State and a
defendant, see State v. Wills, 244 Kan. 62, 67-68, 765 P.2d 1114 (1988); therefore, the
interpretation of such a contract is a legal question over which we exercise unlimited
review. Osterhaus v. Toth, 291 Kan. 759, 768, 249 P.3d 888 (2011). An ambiguous plea
agreement must be strictly construed against the State. Wills, 244 Kan. at 69. A review of
the language in the plea agreement reveals one agreement involving two cases. Only in
the second case—the misdemeanor charge of giving of a worthless check—did Huff
agree to be responsible for full restitution. In fact, at sentencing, the district court
imposed the agreed-upon restitution amount of $80. Huff does not challenge this order.


       However, in the case to which Huff pled guilty to felony theft, the parties merely
agreed that restitution would be determined at a hearing to be scheduled after sentencing.
The plea agreement did not contain any language providing for Huff's agreement to pay
restitution. While the plea agreement did contain Huff's waiver of her right to a jury trial,
we note the waiver language was in the context of the State's requirement to prove each
element of the crimes beyond a reasonable doubt. Viewing the plea agreement language
strictly against the State, we conclude that Huff did not agree to restitution and is not


                                                6
barred from challenging it, though we note on appeal that she does not challenge the
restitution amount of $105,000.


       Second, when considering the merits of Huff's argument, we must reject them.
Restitution, although part of a defendant's sentence, is not punishment; even if restitution
were considered punishment, it does not exceed the statutory maximum of a defendant's
sentence.


       While it is undeniable that restitution is part of a defendant's sentence, it does not
mean restitution is punishment. See State v. McDaniel, 292 Kan. 443, 446, 254 P.3d 534
(2011); State v. Hall, 45 Kan. App. 2d 290, 298, 247 P.3d 1050 (2011) (restitution not
part of punishment or sanction for defendant's conduct), aff'd 297 Kan. 709, 304 P.3d 677
(2013). In fact, a sentence does not contain only punishment or sanctions. See State v.
Robinson, 281 Kan. 538, 543, 132 P.3d 934 (2006) (BIDS attorney fees imposed at
sentencing not part of punishment or sanction for defendant's criminal conduct but a
"recoupment"). Our Supreme Court has found: "Restitution imposed as a condition of
probation is not a legal obligation equivalent to a civil judgment, but rather an option
which may be voluntarily exercised by the defendant to avoid serving an active
sentence." State v. Applegate, 266 Kan. 1072, 1075, 976 P.2d 936 (1999).


       In Applegate, our Supreme Court addressed the question of whether a district court
could refuse to impose restitution when the victims successfully obtained a civil
judgment against the defendant and the defendant received a release of all claims from
the victims. The court noted that while restitution was not merely victim compensation
and had a deterrence and rehabilitative function, it discussed with approval the Arizona
Supreme Court's discussion of restitution as something distinguished from fines, which
are punitive, and that which should not be imposed to "confer a windfall on the victim."
266 Kan. at 1076 (citing State v. Iniguez, 169 Ariz. 533, 537, 821 P.2d 194 [1991]).
While stating that district judges had discretion in imposing restitution, the Applegate


                                              7
court found that the restitution statute measured restitution as "the amount that
reimburses the victim for the actual loss suffered." 266 Kan. at 1079; see also State v.
Davis, 48 Kan. App. 2d 573, 575, 294 P.3d 353 (2013) ("restitution should be provided
only up to the amount of the victim's loss" [citing Hunziker, 274 Kan. at 663-64]), aff'd
on remand 50 Kan. App. 2d ___, 333 P.3d 190 (2014). Because both the victims and the
defendant agreed that the sum paid by the defendant's insurers satisfied all claims, our
Supreme Court held the district court did not abuse its discretion in finding that the civil
settlement satisfied the statutory requirements for restitution. Applegate, 266 Kan. at
1079-80.


       Accordingly, in our view, because restitution ordered as a condition of probation is
limited to the victim's actual loss, it lacks a punitive element and therefore is not
punishment. See People v. Wasbotten, 225 Cal. App. 4th 306, 309, 169 Cal. Rptr. 3d 878
(2014) (restitution not punishment); State v. Field, 328 Mont. 26, 32, 116 P.3d 813
(2005) (same); but see K.S.A. 2010 Supp. 21-4603d(b)(1) (restitution ordered as part of
prison sentence "shall include, but not be limited to, damage or loss caused by the
defendant's crime"). Because the key language in Apprendi refers to the requirement that
any fact which increases the maximum penalty for a crime be proven to a jury and
because restitution is not a penalty, Huff's Sixth Amendment rights were not violated
when the district court made factual findings to impose a restitution requirement upon
her. See United States v. Wooten, 377 F.3d 1134, 1144-45 & n.1 (10th Cir.) (Apprendi
does not apply to restitution order which does not exceed value of damaged property),
cert denied 543 U.S. 993 (2004). Moreover, even if we were to agree that restitution
constitutes punishment, we agree with the authorities cited by the State that the
imposition of restitution does not increase a defendant's maximum sentence.


       Huff urges us to find the reasoning in Southern Union abrogates the holdings of
many cases which have held Apprendi to be inapplicable to restitution. In Southern
Union, the jury convicted the defendant corporation of knowingly storing hazardous


                                              8
waste without a permit in violation of federal law. The criminal violations were
punishable by a fine of up to $50,000 for each day the defendant violated the law.
However, the jury did not make specific factual findings as to the number of days the
corporation violated the law. Instead, the trial court imposed an aggregate fine of $38.1
million and determined from the "'content and context of the verdict all together' that the
jury found a 762-day violation" of the law. 132 S. Ct. at 2346. The United States
Supreme Court held the trial court's factual finding as to the number of days the
defendant committed the crime violated Apprendi and the defendant's Sixth Amendment
right to a jury determination because the criminal fines were a form of punishment. 132
S. Ct. at 2350-52.


       Although Southern Union expanded Apprendi's reach, not every punitive aspect of
a sentence necessarily implicates Apprendi. See, e.g., Oregon v. Ice, 555 U.S. 160, 167-
72, 129 S. Ct. 711, 172 L. Ed. 2d 517 (2009) (right to a jury trial does not prohibit judges
from making factual findings to impose consecutive or concurrent sentences); State v.
Carr, 274 Kan. 442, 451-52, 53 P.3d 843 (2002) (Apprendi does not prohibit judges from
imposing dispositional departures from probation to prison); State v. Ivory, 273 Kan. 44,
46-48, 41 P.3d 781 (2002) (use of criminal history to enhance defendant's sentence does
not violate Apprendi).


       Unlike in Southern Union, where the defendant's criminal sentence was increased
beyond the maximum based upon factual findings made by the trial court, the common
theme of the cases cited and relied upon by the State contain no Apprendi violations
because there was no increase in the penalty beyond the statutory maximum. We think it
significant that the United States Supreme Court, when discussing the history of a
defendant's right to be punished only in accordance with facts proved to a jury, stated:
"We should be clear that nothing in this history suggests that it is impermissible for
judges to exercise discretion—taking into consideration various factors relating both to
offense and offender—in imposing a judgment within the range prescribed by statute."


                                             9
Apprendi, 530 U.S. at 481; see also Alleyne v. United States, 570 U.S. ___, 133 S. Ct.
2151, 2163, 186 L. Ed. 2d 314 (2013) (facts which increase mandatory minimum
sentences must be submitted to the jury does not mean any fact that influences judicial
discretion must be found by jury); Prickett v. State, 856 N.E.2d 1203, 1210 (Ind. 2006)
(Apprendi, as followed by Blakely v. Washington, 542 U.S. 296, 124 S. Ct. 2531, 159 L.
Ed. 2d 403 [2004], inapplicable because restitution historically imposed by judges).


       Consistent with this rationale, our Supreme Court in Carr, for example, held that a
district court's findings did not implicate Apprendi because a departure from probation to
prison did not increase the defendant's sentence. Carr, 274 Kan. at 452. Similar reasoning
was utilized by the court in Day, the principal case relied upon by the State.


       The Day court held there was no statutory maximum in the restitution context
under federal law because the court had the ability to order an indeterminate amount of
restitution based upon the amount of damage and the injury caused by the offense, all of
which vary from case to case:


       "Prior to Southern Union, every circuit to consider whether Apprendi applies to
       restitution held that it did not. See United States v. Milkiewicz, 470 F.3d 390, 403 (1st
       Cir. 2006) ('[L]ike all of the other circuits to consider this question, we conclude that
       [Apprendi does] not bar judges from finding the facts necessary to impose a restitution
       order.'). Day argues that we should break ranks with these prior decisions in light of
       Southern Union and apply Apprendi to restitution because it is 'similar' to a criminal fine.


               "We decline to take Day's suggested course. As an initial matter, we note that
       Southern Union does not discuss restitution, let alone hold that Apprendi should apply to
       it. Instead, far from demanding a change in tack, the logic of Southern Union actually
       reinforces the correctness of the uniform rule adopted in the federal courts to date. That
       is, Southern Union makes clear that Apprendi requires a jury determination regarding any
       fact that 'increases the penalty for a crime beyond the prescribed statutory maximum.'
       [Citations omitted.] Thus, in Southern Union itself, the Apprendi issue was triggered by


                                                    10
       the fact that the district court imposed a fine in excess of the statutory maximum that
       applied in that case. [Citation omitted.]


               "Critically, however, there is no prescribed statutory maximum in the restitution
       context; the amount of restitution that a court may order is instead indeterminate and
       varies based on the amount of damage and injury caused by the offense. [Citation
       omitted.] As a consequence, the rule of Apprendi is simply not implicated to begin with
       by a trial court's entry of restitution." Day, 700 F.3d at 732.


       Accord United States v. Green, 722 F.3d 1146, 1150-51 (9th Cir. 2013) (Apprendi
inapplicable to restitution); United States v. Wolfe, 701 F.3d 1206, 1215-18 (7th Cir.
2012) (same), cert. denied 133 S. Ct. 2797 (2013); United States v. Milkiewicz, 470 F.3d
390, 402-04 (1st Cir. 2006) (same); United States v. Reifler, 446 F.3d 65, 114, 118-20 (2d
Cir. 2006) (same); Dohrmann v. United States, 442 F.3d 1279, 1281 (11th Cir. 2006)
(same); United States v. Leahy, 438 F.3d 328, 336-38 (3d Cir. 2006) (same); United
States v. Garza, 429 F.3d 165, 170 (5th Cir. 2005) (same); United States v. Sosebee, 419
F.3d 451, 454, 461-62 (6th Cir.) (same), cert. denied 546 U.S. 1082 (2005); United States
v. Carruth, 418 F.3d 900, 902-04 (8th Cir. 2005) (same); Wooten, 377 F.3d at 1144-45 &
n.1 (same); United States v. Rattler, 139 Fed. Appx. 534, 536 (4th Cir. 2005)
(unpublished opinion) (same). Moreover, as the First Circuit of Appeals observed:


       "For restitution, however, the jury's finding of guilt leads to only one outcome; in every
       case in which such punishment is imposed, 'the jury's verdict automatically triggers
       restitution in the "full amount of each victim's losses.''' [Citation omitted.] Post-
       conviction judicial fact-finding to determine that amount 'by no means impos[es] a
       punishment beyond that authorized by jury-found or admitted facts,' or 'beyond the
       "statutory maximum" as that term has evolved in the Supreme Court's Sixth Amendment
       jurisprudence.' [Citations omitted.]" Milkiewicz, 470 F.3d at 404.


Because restitution to the victim in the amount of the victim's losses is required upon a
guilty verdict under the federal restitution statute and because there is no prescribed


                                                     11
statutory maximum for restitution, restitution is not subject to Apprendi. See Wolfe, 701
F.3d at 1216-18 (Because there is no statutory maximum for restitution, the Sixth
Amendment right to a jury trial does not apply to restitution.).


       The same is true for Kansas' restitution statute. In every case, the victim is entitled
to restitution based upon the victim's damages to the extent the offense caused such
damages, all of which vary from case to case. Unless a plan of restitution is unworkable,
there are generally no limits as to what such restitution amounts can be, so Apprendi is
not implicated. See also People v. Smith, 181 P.3d 324, 326-27 (Colo. App. 2007) (statute
does not prescribe maximum restitution amount so Apprendi inapplicable); Smith v. State,
990 N.E.2d 517, 521-22 (Ind. App. 2013) (same); Commonwealth v. Denehy, 466 Mass.
723, 736-38, 2 N.E.3d 161 (2014) (same); State v. Maxwell, 802 N.W.2d 849, 851-52
(Minn. App. 2011) (same); State v. Clapper, 273 Neb. 750, 732 N.W.2d 657 (2007)
(same); State v. Martinez, 392 N.J. Super. 307, 315-18, 920 A.2d 715 (2007) (same);
State v. Webster, 220 Or. App. 531, 534-35, 188 P.3d 329 (2008) (same); State v.
Kinneman, 155 Wash. 2d 272, 280-82, 119 P.3d 350 (2005) (same).


       Huff tries to avoid this result by distinguishing the cases that reach this conclusion
and arguing it is not determining the amount of restitution that is at issue but the factual
findings establishing the causal link between the offense and the victim's damages. We
think this is a distinction without a difference. The key here is that restitution is required
in every case upon a finding of guilt, and there is no statutory maximum to restitution that
could increase the maximum statutory penalty. Apprendi requires nothing more. The
district court did not violate Huff's Sixth Amendment rights by ordering her to pay
restitution.


       The district court's restitution order is affirmed.




                                              12